 



Exhibit 10.83

ERIE INSURANCE COMPANY and
ERIE INSURANCE COMPANY OF NEW YORK
Erie, Pennsylvania
AGGREGATE EXCESS OF LOSS REINSURANCE
ADDENDUM NO. 4

Amendment to the REINSURANCE CONTRACT made the first day of January, 1998,
between ERIE INSURANCE EXCHANGE, by and through its Attorney-in-Fact, ERIE
INDEMNITY COMPANY, of Erie, Pennsylvania, (hereafter called the “REINSURER”),
and ERIE INSURANCE COMPANY and its wholly owned subsidiary ERIE INSURANCE
COMPANY OF NEW YORK, both of Erie, Pennsylvania (herein referred to collectively
(or individually as the context requires) as the “COMPANY”)

It is understood and agreed that, effective January 1, 2005, this Contract is
amended by the deletion of Article 12 and by substitution of the following
revised Article 12:

ARTICLE 12 – Premium

The premium for this reinsurance shall be 1.50% of the subject Net Premiums
earned by the COMPANY during any Annual Period this Reinsurance Contract remains
in force, and shall be subject to a minimum premium of $3,000,000 for each
Annual Period.

The COMPANY shall pay to the REINSURER a deposit premium of $3,375,000 for each
Annual Period which shall be payable in equal installments of $1,687,500 each on
the first days of January and July during the period this Reinsurance Contract
remains in force. Final adjustment of the premium for each Annual Period
hereunder shall be made as soon as may be reasonably practicable after
expiration of that Annual Period.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

In Erie, Pennsylvania, this first day of December, 2004.

     

  ERIE INSURANCE COMPANY
ATTEST:
   
/s/ Pamela D Carullo
  /s/ Jan R. Van Gorder
 
   
 
   

  ERIE INSURANCE COMPANY
OF NEW YORK
 
   
ATTEST:
   
/s/ Cori Coccarelli
  /s/ Philip A. Garcia
 
   
 
   

  ERIE INSURANCE EXCHANGE, by
ERIE INDEMNITY COMPANY,
Attorney-in-Fact
ATTEST:
   
/s/ Pamela D. Carullo
  /s/ Michael S. Zavasky
 
   

48